Appellants brought this suit against appellee for $538.92, commissions for procuring a purchaser of stock of merchandise belonging to appellee, as agents. Tried before the court without a jury. Judgment for defendant.
The court found as a fact that the plaintiffs were not the efficient procuring cause of the sale. The assignments of error are simply attacks upon the findings of the trial judge. We find that the evidence is sufficient to sustain the findings and judgment, and for that reason the cause is affirmed. This was a question for determination by the trial court. Ford v. Cole et al., 195 S.W. 661; Bancroft v. Emerson et al., 194 S.W. 991. Where, as in this case, there is evidence to support the findings of the trial court, this court is without power to disturb it. Am. Surety Co. v. Hardwick, 186 S.W. 804. This is true though this court might reach a different conclusion. Marse  Co. v. Flockinger 189 S.W. 1017.
The assignments are overruled, and cause affirmed.